Name: Commission Implementing Decision (EU) 2018/1511 of 9 October 2018 amending Implementing Decision (EU) 2015/789 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (notified under document C(2018) 6452)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  international trade;  agricultural policy;  trade policy;  agricultural activity;  cooperation policy;  trade
 Date Published: 2018-10-11

 11.10.2018 EN Official Journal of the European Union L 255/16 COMMISSION IMPLEMENTING DECISION (EU) 2018/1511 of 9 October 2018 amending Implementing Decision (EU) 2015/789 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (notified under document C(2018) 6452) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Article 9(8) of Commission Implementing Decision (EU) 2015/789 (2) sets out conditions for the movement of certain host plants which have never been grown inside the demarcated areas, and more specific conditions for certain host plants, including plants for planting of Polygala myrtifolia L. (2) Experience has shown that plants for planting of Polygala myrtifolia L. have proven to be particularly susceptible to Xylella fastidiosa (Wells et al.) (the specified organism). In order to ensure higher phytosanitary protection of the Union territory, it is appropriate to require that visual inspection, sampling and testing be carried out as close to the time of their first movement out of their production site as possible. The same requirement should apply to plants for planting of Polygala myrtifolia L. introduced into the Union which are originating in a third country where the specified organism is not present. (3) Implementing Decision (EU) 2015/789 should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food, and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2015/789 is amended as follows: (1) In Article 9, paragraph 8, the second subparagraph is replaced by the following: However, plants for planting, other than seeds, of Coffea, Lavandula dentata L., Nerium oleander L., Olea europaea L., Polygala myrtifolia L. and Prunus dulcis (Mill.) D.A. Webb, shall only be moved within the Union if they have been grown in a site that is subject to annual official inspection and sampling, taking into account the technical guidelines for the survey of Xylella fastidiosa provided on the Commission website, as well as testing in line with international standards for the presence of the specified organism, confirming the absence of the specified organism, using a sampling scheme able to identify with 99 % reliability the level of presence of infected plants of 5 %. In addition, and prior to its first movement out of its production site, each lot of plants for planting of Polygala myrtifolia L. which is to be moved within the Union shall be subjected to official visual inspection and sampling, as close to the time of that movement as possible, taking into account the technical guidelines for the survey of Xylella fastidiosa provided on the Commission website, as well as testing in line with international standards for the presence of the specified organism, confirming the absence of the specified organism, using a sampling scheme able to identify with 99 % reliability a level of presence of infected plants of 5 %. By way of derogation from the first subparagraph of Article 3(2), the presence of the specified organism shall be screened by one test, and in case of positive results, its presence shall be identified by carrying out, in line with international standards, at least one positive molecular test. Those tests shall be listed in the Commission database of tests for the identification of the specified organism and its subspecies. (2) In Article 16, the second paragraph is replaced by the following: Plants for planting, other than seeds, of Coffea, Lavandula dentata L., Nerium oleander L., Olea europaea L., Polygala myrtifolia L., and Prunus dulcis (Mill.) D.A. Webb shall only be introduced into the Union if they have been grown in a site that is subject to annual official inspection, with sampling and testing carried out at the appropriate times on those plants for the presence of the specified organism and in accordance with international standards, confirming the absence of the specified organism, using a sampling scheme able to identify with 99 % reliability the level of presence of infected plants of 5 %. In addition, and prior to its first movement out of its production site and as close to the time of that movement as possible, each lot of plants for planting of Polygala myrtifolia L. shall be subjected to official visual inspection and sampling, as well as testing in line with international standards for the presence of the specified organism, confirming the absence of the specified organism, using a sampling scheme able to identify with 99 % reliability a level of presence of infected plants of 5 %. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 October 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision (EU) 2015/789 of 18 May 2015 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (OJ L 125, 21.5.2015, p. 36).